Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is unclear with the scope of the claim.  In particular, the preamble recites “A cryogenic fluid supply system for a cryogenic balloon catheter system” which means the cryogenic fluid supply, per se, is the subject matter of the claimed invention and the cryoballoon catheter is recited as an intended use.  However, claim 1 positively recites a pressure fluid line coupled to the cryoballoon catheter.  It is unclear based on the preamble if the claim is directed to the cryogenic fluid supply system, or to the combination of the fluid supply system with the cryoballoon catheter.  Clarification is required.  Claim 8 is unclear for the same reason as claim 1.
	Claim 7 is unclear with the preamble which recites “The cryogenic fluid supply system container replacement system” which is unclear and inconsistent with the previous claims from which claim 7 depends.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Abboud et al (2003/0018326) in view of the teaching of Wittenberger et al (2014/0276698).
	Abboud et al disclose a cryogenic fluid supply system comprising a cryogenic fluid container (AZ20 tank – Figure 4), a pressure line connected to the catheter, and a pressure sensor (Diff press. Transd.) configured to sense a line pressure of the cryogenic fluid and to generate a sensor output based thereon.  There is a controller (i.e. CPU) configured to receive and process the sensor output to control operation of the device (para. [0059-0060], for example).  The controller is inherently capable of determining when the pressure line is isolated from the fluid container (e.g. pressure of zero) as the pressure is continuously monitored for replacement purposes.  Abboud et al fail to expressly disclose a vent conduit in communication with the pressure line and having a control valve to selectively vent the cryogen through the control valve.  It is noted Abboud appear to show a valve with a vent at the top of the AZ20 Tank in Figure 4, but there is no express discussion of this valve.
	Wittenberger et al discloses an analogous cryogenic fluid supply system for a cryogenic catheter device including a cryogenic fluid container (14 – Figure 2) and a pressure line (18) that delivers cryogen to the catheter device.  In particular, Wittenberger et al teach that it is known to provide a vent conduit (Manual Vent – Figure 2) in fluid communication with the pressure line and having an in-line control valve (S5) configured to selectively vent the cryogen to purge the delivery line.
	To have provided the Abboud et al system with a vent conduit to allow for the purging of the cryogen fluid from the pressure line would have been an obvious consideration for one of ordinary skill in the art since Wittenberger et al fairly teach it is known to provide such a vent conduit in communication with the pressure line to vent the cryogen from the line.
	Regarding claim 2, the Wittenberger et al control valve for the vent (S5) is a manual valve.  Regarding claim 3, to have provide automatic control of such a vent is deemed an obvious modification for one of ordinary skill in the art, particularly since Abboud discloses a controller that is configured to automatically operate the numerous valves.  Regarding claim 4, the Abboud controller monitors the pressure sensor continuously and would obviously be capable of monitoring the pressure after the control valve suggested by Wittenberger et al has vented the cryogen from the line.  Regarding claim 5, the controller compares the sensed line pressure of the cryogenic fluid in the pressure line to a threshold to determine a fluid level of the container (para. [0095-0099], for example).  Regarding claim 6, the controller is inherently configured to determine if the pressure line is fluidly isolated from the cryogen container (e.g. detecting a pressure of zero would indicate the pressure line is isolated from the cryogen source).  Regarding claim 7, the controller is inherently configured to determine that the pressure line is not fluidly isolated if it detects any nominal amount of pressure that would indicate fluid in the pressure line.
	Regarding claim 8, Abboud et al disclose a fluid supply system including a cryogenic fluid container, a pressure line, a pressure sensor and a controller as addressed with respect to claim 1 above.  Abboud et al further disclose a graphical user interface (402) to alert the user of various conditions and to provide information regarding the sensed pressure and operation of the system.  Abboud et al fails to disclose the specific vent conduit as addressed above with respect to claim 1.  As asserted above, Wittenberger et al disclose the use of vent conduit in communication with the pressure line to allow for selective operation of a control valve to vent or purge the cryogen from the pressure line.  To have provided the Abboud et al system with a vent conduit to allow for the purging of the cryogen fluid from the pressure line would have been an obvious consideration for one of ordinary skill in the art since Wittenberger et al fairly teach it is known to provide such a vent conduit in communication with the pressure line to vent the cryogen from the line.
	Regarding claim 9, the GUI provides information regarding the differential pressure monitored which indicates the fluid level of the tank.  The GUI indicates when it is necessary to replace the fluid container, and a differential pressure of “zero” would indicate that the shut-off valve is turned off and it is permissible to replace the fluid container.  That is, the system clearly indicates the need to replace the tank when certain threshold levels (e.g. 20% capacity) are crossed.  One of ordinary skill in the art would obviously recognize the tank must be fluidly isolated (e.g. turned off) in order to replace the tank, and the pressure sensor would inherently provide indication of such a condition to allow for the replacement of the tank.  Regarding claims 10 and 11, the GUI provides information regarding the level of the container and the differential pressure, which would obviously serve as an indication as to whether or not the tank is connected to the pressure line and whether or not it is permissible to disconnect the tank for removal.  Regarding claims 12 and 13, see discussion of claims 2 and 3 above.  Regarding claim 14, see discussion of claim 4 above.  
	Regarding claims 15-20, Abboud et al disclose a system with a replaceable cryogenic fluid container and provide a pressure sensor and a controller to determine the fluid level of the fluid container to indicate when it is necessary to replace the container (para. [0095-0099], for example).  Abboud et al fail to disclose a control valve with a vent to purge the pressure line of cryogen, and therefore fail to disclose opening such a valve to vent the cryogen.  As addressed previously, Wittenberger et al disclose that it is known to provide a vent conduit connected to a control valve to selectively purge cryogen from a pressure line, which then would allow for the disconnection of the fluid supply without spilling cryogen.   To have provided the Abboud et al system with a vent conduit to allow for the purging of the cryogen fluid from the pressure line would have been an obvious consideration for one of ordinary skill in the art since Wittenberger et al fairly teach it is known to provide such a vent conduit in communication with the pressure line to vent the cryogen from the line.
	Regarding claims 16 and 17, see discussion of claims 2 and 3. Regarding claim 18, the pressure sensor output of Abboud et al works continuously and would obviously continue to generate an output after operation of the control valve that is suggested by Wittenberger et al.  Regarding claims 19 and 20, Abboud et al disclose providing a GUI which shows information relevant to the need to replace the fluid container as well as the sensed pressure conditions which would indicate whether or not it is safe to disconnect the fluid container based on the sensed pressure in the line.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Baust et al (9,089,316) and Mahrouche et al (10,788,244 and 2016/0008049) disclose other cryogen fluid supply systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PEFFLEY whose telephone number is (571)272-4770. The examiner can normally be reached Mon-Fri 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.F.P/July 1, 2022